J-A22017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROBERT I. GOFF

                            Appellant                 No. 61 MDA 2015


           Appeal from the Judgment of Sentence December 9, 2014
              in the Court of Common Pleas of Lycoming County
             Criminal Division at No(s): CP-41-CR-0000735-2012


BEFORE: BOWES, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                          FILED AUGUST 31, 2015

        Appellant Robert Goff appeals from the judgment of sentence entered

in the Lycoming County Court of Common Pleas following his jury trial

conviction for delivery of a controlled substance1 and criminal use of a

communication facility.2 We affirm.

        On March 15, 2012, police arrested Appellant and charged him with

possession of a controlled substance with intent to deliver (“PWID”),3


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30).
2
    18 Pa.C.S. § 7512(a).
3
    35 P.S. § 780-113(a)(30).
J-A22017-15



conspiracy to commit PWID,4 delivery of a controlled substance, and criminal

use of a communication facility.          On October 14, 2014, a jury convicted

Appellant of delivery of a controlled substance and criminal use of a

communication facility.       On December 9, 2014, the trial court sentenced

Appellant to 15 to 30 months’ incarceration on the delivery conviction and 2

years of consecutive probation on the criminal use of a communication

facility conviction. On January 6, 2015, Appellant timely appealed.5

        Appellant raises the following three (3) claims for review:

        1. Whether the trial court erred in denying [Appellant’s] motion
        to dismiss pursuant to Rule 600 of the Pennsylvania Rules of
        Criminal Procedure?

        2. Whether the trial court erred in failing to permit defense
        counsel to question a Commonwealth witness concerning the
        facts of her prior convictions?

        3. Whether the trial court erred in failing to permit defense
        counsel to introduce prior bad acts of a Commonwealth witness?

Appellant’s Brief, p. 3 (all capitals removed).

A. The Rule 600 Claim.

        Appellant first claims the trial court erred in denying his motion to

dismiss pursuant to Pennsylvania Rule of Criminal Procedure 600.           See

Appellant’s Brief, pp. 11-21. He is incorrect.


____________________________________________


4
    18 Pa.C.S. § 903.
5
    Both Appellant and the trial court complied with Pa.R.A.P. 1925.



                                           -2-
J-A22017-15



      This Court’s standard and scope of review in analyzing a Rule 600

issue are well-settled:

      In evaluating Rule 600 issues, our standard of review of a trial
      court’s decision is whether the trial court abused its discretion.
      Judicial discretion requires action in conformity with law, upon
      facts and circumstances judicially before the court, after hearing
      and due consideration. An abuse of discretion is not merely an
      error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied or the judgment exercised is manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill
      will, as shown by the evidence or the record, discretion is
      abused.

      The proper scope of review ... is limited to the evidence on the
      record of the Rule 600 evidentiary hearing, and the findings of
      the trial court. An appellate court must view the facts in the
      light most favorable to the prevailing party.

      Additionally, when considering the trial court’s ruling, this Court
      is not permitted to ignore the dual purpose behind Rule 600.
      Rule 600 serves two equally important functions: (1) the
      protection of the accused’s speedy trial rights, and (2) the
      protection of society. In determining whether an accused’s right
      to a speedy trial has been violated, consideration must be given
      to society’s right to effective prosecution of criminal cases, both
      to restrain those guilty of crime and to deter those
      contemplating it. However, the administrative mandate of Rule
      600 was not designed to insulate the criminally accused from
      good faith prosecution delayed through no fault of the
      Commonwealth.

      So long as there has been no misconduct on the part of the
      Commonwealth in an effort to evade the fundamental speedy
      trial rights of an accused, Rule 600 must be construed in a
      manner consistent with society’s right to punish and deter crime.
      In considering these matters ..., courts must carefully factor into
      the ultimate equation not only the prerogatives of the individual
      accused, but the collective right of the community to vigorous
      law enforcement as well.




                                     -3-
J-A22017-15



Commonwealth v. Peterson, 19 A.3d 1131, 1134-35 (Pa.Super.2011),

aff’d, 44 A.3d 655 (Pa.2012) (quoting Commonwealth v. Ramos, 936 A.2d

1097, 1100 (Pa.Super.2007) (en banc)).

        Rule 600 requires trial in criminal cases to commence no later than

365 days from the date on which the complaint is filed.            Pa.R.Crim.P.

600(A).     The mechanical run date is the date by which the trial must

commence under Rule 600. Ramos, 936 A.2d at 1102. It is calculated by

adding 365 days to the date on which the criminal complaint is filed.       Id.

The adjusted run date is the mechanical run date plus any excludable delay.

Id.; Pa.R.Crim.P. 600(C). Periods of delay caused by the defendant, such as

defense continuances, are “excludable delay.”        Pa.R.Crim.P. 600(C); see

also Commonwealth v. Jones, 886 A.2d 689, 702 (Pa.Super.2005) (249-

day period occasioned by defense continuances excludable).         Additionally,

the period of time from the filing of a Rule 600 motion to its disposition is

excludable time.      Commonwealth v. Booze, 953 A.2d 1263, 1277

(Pa.Super.2008); Commonwealth v. Williams, 726 A.2d 389, 392

(Pa.Super.1999) (“The period of time between a defendant’s motion to

dismiss pursuant to Rule [600] and the trial court’s rendering a decision on

the motion is excludable time under Rule [600].”).

        If the defendant’s trial commences outside the adjusted run date, the

court    must   determine   whether   “excusable     delay”   occurred.    See

Pa.R.Crim.P. 600(G).     “Excusable delay” is a period of delay outside the




                                      -4-
J-A22017-15



control of the Commonwealth and not the result of the Commonwealth’s lack

of due diligence. Ramos, 936 A.2d at 1102.

      “[D]ue diligence is fact-specific, to be determined case-by-case; it

does not require perfect vigilance and punctilious care, but merely a showing

the Commonwealth has put forth a reasonable effort.” Commonwealth v.

Bradford, 46 A.3d 693, 704 (Pa.2012).           “The Commonwealth cannot be

held to be acting without due diligence when a witness becomes unavailable

due to circumstances beyond its control.” Commonwealth v. Hyland, 875

A.2d 1175, 1191 (Pa.Super.2005); see also Commonwealth v. Kostra,

502 A.2d 1287, 1291 (Pa.Super.1985) (“So long as [a] witness[’s]

unavailability is through no fault of the Commonwealth, . . . an extension is

proper.”).   This Court has explained that, “[i]t is well settled that when a

witness becomes unavailable . . . due to illness, vacation or other reason not

within the Commonwealth’s control . . . an extension of time is warranted.”

Commonwealth        v.   Corbin,   568    A.2d    635,   638    (Pa.Super.1990).

Accordingly, this Court has determined that a witness’ unavailability to

testify was beyond the control of the Commonwealth in a variety of

analogous circumstances.     See Kostra, 502 A.2d at 1291 (illness of a

Commonwealth witness); Commonwealth v. Burke, 496 A.2d 799, 801

(Pa.Super.1985) (police officer on vacation); Commonwealth v. Reihart,

449 A.2d 35      (Pa.Super.1982) (Commonwealth witness seriously ill);

Commonwealth        v.   Caden,    473   A.2d    1047,   1052   (Pa.Super.1984)




                                     -5-
J-A22017-15



(Commonwealth’s essential eyewitness ill and hospitalized); Hyland, supra

(military deployment of police officer).

      Further, judicial delay is not chargeable to the Commonwealth.               See

Ramos,    936   A.2d   at   1104   (a    “clogged   trial   court   docket   [is    a]

circumstance[] beyond the control of the Commonwealth[.]”); see also

Commonwealth v. Nellom, 565 A.2d 770, 773 (Pa.Super.1989) (noting

that when a case is scheduled for the earliest possible date consistent with

the court’s business, delay from this scheduling is not chargeable to the

Commonwealth).

      The trial court outlined the procedural posture relevant to Appellant’s

Rule 600 motion to dismiss as follows:

      On May 10, 2013, the date by which [Appellant’s] trial had to
      commence, also known as the “adjusted run date,” was January
      24, 2014.1 A pre-trial conference for the case was scheduled for
      May 10, 2013.2 The Commonwealth requested a continuance of
      the pretrial conference because the lead investigators on the
      case would not be available during the then-upcoming trial term.
      The [c]ourt granted the Commonwealth’s request for a
      continuance over [Appellant’s] objection.       The case was
      continued to August 16, 2013.

              1 The Deputy Court Administrator of Lycoming
              County Court of Common Pleas provided this
              adjusted run date.

              2 In Lycoming County, a case believed to be
              ready for trial receives a pre-trial conference
              date. If the case is indeed ready for trial, the
              case goes to the Call of the List. If the case is
              called at the Call of the List, it receives a jury
              selection date and a trial date in the trial term. At
              [Appellant’s] pre-trial conference preceding the
              May 10, 2013 pre-trial conference, [Appellant]
              requested and was granted a continuance. This

                                        -6-
J-A22017-15


              continuance meant that the trial could be delayed
              up to June 21, 2013, the last day of the trial term
              corresponding with the May 10, 2013 pre-trial
              conference. In her determination of the adjusted
              run date, the Deputy Court Administrator
              excluded the time to June 21, 2013.

           On July 16, 2013, in light of the Supreme Court [of the
     United States’] decision in Alleyne v. United States, [, __ U.S.
     ___, 133 S. Ct. 2151 (2013),] the Commonwealth filed a Motion
     to Amend the Information. A pre-trial conference was held on
     August 16, 2013. On August 27, 2013, the case went to the Call
     of the List but was not reached. Consequently, a trial was not
     scheduled. A pre-trial conference was held on September 20,
     2013. The case was scheduled to go to the Call of the List on
     October 1, 2013, but on September 27, 2013, the
     Commonwealth requested a continuance because of its pending
     motion to amend the information. The [c]ourt granted the
     Commonwealth’s request for a continuance over [Appellant’s]
     objection. The case was continued to December 6, 2013.

            On November 7, 2013, the [c]ourt granted the
     Commonwealth’s motion to amend the information.             On
     November 7, 2013, [Appellant] filed a motion requesting the
     [c]ourt to certify the matter for an interlocutory appeal. On
     December 6, 2013, the [c]ourt denied [Appellant’s] motion for
     certification. Also on December 6, 2013, the Deputy Court
     Administrator continued the case to January 14, 2014 because
     the Defense indicated that he was appealing the [c]ourt’s
     November 7, 2013 Order. On January 3, 2014, [Appellant] filed
     a document titled “Petition for Permission to Appeal” with the
     Superior Court of Pennsylvania. This petition was served on the
     Commonwealth but was not filed with the Lycoming County Clerk
     of Court. On January 10, 2014, the [c]ourt ordered [Appellant]
     to file a concise statement of matters complained of on appeal.
     On January 14, 2014, the Deputy Court Administrator continued
     the case to March 18, 2014 because she believed the appeal
     issue was ongoing. On January 31, 2014, [Appellant] filed his
     concise statement of matters complained of on appeal. On
     February 20, 2014, the Superior Court issued an Order denying
     [Appellant’s] “Petition for Permission to Appeal.” For reasons
     unknown, this Order was never filed with the Lycoming County
     Clerk of Court.



                                     -7-
J-A22017-15


              On February 28, 2014, [Appellant] filed a motion for
       reconsideration of the Order granting the motion to amend the
       information. In that motion, [Appellant] stated that on February
       20, 2014, the Superior Court denied the “Petition for an
       Interlocutory Appeal.” A copy of the motion for reconsideration
       was served on the Commonwealth. On March 4, 2014, the
       [c]ourt issued an Order granting [Appellant’s] motion for
       reconsideration and striking the amendment to the information.
       The Deputy Court Administrator did not list the case for a pre-
       trial conference on March 18, 2014 because of “Alleyne/appeal
       issues.” The Deputy Court Administrator did not list the case for
       a pre-trial conference on May 6, 2014 again because of
       “Alleyne/appeal issues.” On July 29, 2014, [Appellant] filed a
       Motion to Dismiss Pursuant to Rule 600. A pre-trial conference
       was held on August 12, 2014. On August 18, 2014, [Appellant]
       requested a continuance. The [c]ourt granted this continuance
       and indicated that the time from August 26, 2014 to November
       14, 2014 was excludable for Rule 600 purposes.

              In his motion to dismiss, [Appellant] argues that the time
       from December 6, 2013 to August 18, 2014 is not excludable for
       purposes of Rule 600. He argues that the [c]ourt did not lose
       jurisdiction when he filed the “Petition for Permission to Appeal”
       with the Superior Court.           [Appellant] argues that [the]
       Commonwealth did not exercise due diligence in bringing
       [Appellant’s] case to trial, and, therefore, [Appellant’s] right to a
       speedy trial has been violated. He asks that the charges against
       [Appellant] be dismissed with prejudice.         In response, the
       Commonwealth argues that the time from December 6, 2013 to
       August 18, 2014 is excludable for Rule 600 purposes because
       the delay was due to administrative errors by court
       administration and misleading court filings.

Trial Court Opinion and Order, filed September 22, 2014 (“Rule 600 Order”),

pp. 1-3.6

____________________________________________


6
   The trial court’s Pa.R.A.P. 1925(a) opinion incorporates the Rule 600
Order. See Trial Court’s Pa.R.A.P. 1925(a) Opinion, filed March 4, 2105, p.
1.




                                           -8-
J-A22017-15



        The trial court concluded that multiple periods of delay in this matter

were not attributable to the Commonwealth. See Rule 600 Order, pp. 4-10.

The trial court made the following rulings:

       May 10, 2013 through June 21, 2013: excludable delay occasioned by

        a defense continuance. See Rule 600 Order, pp. 1 n. 2, 4-5; see also

        Pa.R.Crim.P. 600(C); Jones, supra.

       June 21, 2013 through August 27, 2013: excusable delay occasioned

        by the unavailability of the Commonwealth’s investigator.        See Rule

        600 Order, p. 5; see also Burke, supra.

       August 27, 2013 through September 27, 2013: excusable delay

        occasioned by the trial court’s schedule. See Rule 600 Order, pp. 5-

        6;7 see also Nellom, supra.

       December 6, 2013 through February 4, 2014: excludable delay

        occasioned by      Appellant’s attempts   to   appeal   the   trial court’s

        November 7, 2013 Order granting the Commonwealth leave to amend

        the information. See Rule 600 Order, pp. 7-9.8

____________________________________________


7
  The trial court acknowledged, and the Commonwealth conceded, that the
period from the Commonwealth’s September 27, 2013 continuance request
through the next available pre-trial conference date on December 6, 2013,
was time chargeable to the Commonwealth for Rule 600 purposes. See Rule
600 Order, p. 6.
8
 The trial court determined that its determination on Appellant’s requested
appellate certification request was beyond the control of the Commonwealth
and therefore excludable time.



                                           -9-
J-A22017-15



       January 14, 2014 through May 2, 2014: the trial court explained its

        determination that this period of time was excusable delay by stating:

           On January 14, 2014, the Deputy court Administrator
           continued the case to the next pre-trial conference date
           because she believed the appeal [of the trial court’s refusal
           to certify Appellant’s issue regarding the court’s grant of
           the Commonwealth’s motion to amend the information]
           was ongoing. Once again, the Commonwealth could have
           reasonably believed that the continuance was an indication
           that the [c]ourt wanted to wait for the Superior Court
           decision before proceeding further. This reasonable belief
           was strengthened by the [c]ourt’s request for a concise
           statement of matters complained of on appeal. Such a
           request typically means that the [c]ourt intends to address
           the appeal. Furthermore, the Superior Court had not yet
           decided whether to grant [Appellant’s] petition for review,
           so it is again difficult to believe that [Appellant] would
           have been willing to go to trial at that time. Since the
           decision of whether to proceed further in the case was not
           in the hands of the Commonwealth, it did not fail to act
           with due diligence.

Rule 600 Order, pp. 9-10.9

       August 18, 2014 through November 14, 2014: excludable delay

        occasioned by a defense continuance request.

        As a result of these excludable and excusable periods of delay, the trial

court concluded:
____________________________________________


9
  The Commonwealth further argues that the entire period between January
14, 2014 and August 12, 2014 should be excusable, as it was occasioned by
the Deputy Court Administrator’s error. See Commonwealth’s Brief, pp. 4-
10. In fact, the Commonwealth notes the fact that it discovered and pointed
out the problems to Court Administration evidences, if anything, its own due
diligence in the face of errors not of its making. Id.




                                          - 10 -
J-A22017-15


       [O]n May 10, 2013, 106 days of non-excludable time had
       elapsed.    Therefore, the Commonwealth had 259 days to
       commence the trial in order to comply with Rule 600. May 10,
       2013 to July 29, 2014 encompasses 445 days. Of the 445 days,
       249 are excludable, and 196 are not excludable. The [c]ourt
       finds that adding 196 days to the 106 days in the case equals
       302 days elapsed[,] leaving the Commonwealth with 63 days to
       commence the trial in order to comply with Rule 600. Therefore,
       [Appellant’s] Motion to Dismiss Pursuant to Rule 600 is denied.

Rule 600 Order, p. 11.

       After reviewing the record, we find that, when all the excludable and

excusable time is taken into account, Appellant’s Rule 600 claim fails. We

agree with the trial court that the Commonwealth had over two months

remaining in which to bring Appellant to trial.10 The trial court did not abuse

its discretion in denying this claim.

B. The Trial Court’s Evidentiary Rulings.

       Appellant’s remaining claims concern the trial court’s rulings pertaining

to a Commonwealth witness. These claims afford him no relief.

       This Court has stated the well-established standard of review for

admission of evidence claims as follows:

       The admission or exclusion of evidence is within the sound
       discretion of the trial court, and in reviewing a challenge to the
       admissibility of evidence, we will only reverse a ruling by the
       trial court upon a showing that it abused its discretion or
       committed an error of law. Thus, [this Court’s] standard of
____________________________________________


10
   Because of our disposition, we need not determine whether the
Commonwealth correctly argued that the entire period between January 14,
2014 and August 12, 2014 should be considered excusable. See Footnote 9,
supra.



                                          - 11 -
J-A22017-15


        review is very narrow.       To constitute reversible error, an
        evidentiary ruling must not only be erroneous, but also harmful
        or prejudicial to the complaining party.

Commonwealth v. Lopez, 57 A.3d 74, 81 (Pa.Super.2012).

1. Denial of questioning regarding underlying facts of Commonwealth’s
   witness’s prior conviction.

        Appellant first claims the trial court erred by denying his motion to

cross-examine Commonwealth witness Stevannah Helminiak11 regarding the

underlying facts of her prior crimen falsi conviction for theft.12         See

Appellant’s Brief, pp. 21-24. He is incorrect.

        In Pennsylvania, “[a]ll relevant evidence is admissible, except as

otherwise provided by law. Evidence that is not relevant is not admissible.”

Pa.R.E. 402. “Evidence is relevant if: (a) it has any tendency to make a fact

____________________________________________


11
     The trial court summarized Ms. Helminiak’s relevant testimony as follows:

        [Ms.] Helminiak [] testified that she was staying at Steven
        Timlin’s (Timlin) house on March 15, 2012. [Ms.] Helminiak
        called [Appellant] after she received money from a confidential
        informant (CI) to purchase crack cocaine. [Appellant] drove to
        Timlin’s house, and [Ms.] Helminiak entered [Appellant’s]
        vehicle. There was a piece of tissue in between the vehicle’s
        seats; the tissue had crack cocaine in it.      [Ms.] Helminiak
        grabbed the tissue, put money in between the seats, and exited
        the vehicle. She returned to the CI, took one bag of heroin, and
        gave the rest of the bags to the CI.

1925(a) Opinion, p. 1.
12
  Ms. Helminiak’s prior convictions included forgery and theft by deception
convictions, both crimen falsis, as well as convictions for conspiracy and
possession with intent to deliver a controlled substance.



                                          - 12 -
J-A22017-15



more or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action.”            Pa.R.E. 401.      Further,

“[t]he court may exclude relevant evidence if its probative value is

outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Pa.R.E. 403.

      As to crimes, wrongs, or other acts, our Rules of Evidence specifically

prohibit the use of evidence of a crime, wrong, or other act to prove a

person’s character in order to show that on a particular occasion the person

acted in accordance with the character. Pa.R.E. 404(b)(1). However, such

evidence “may be admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Pa.R.E. 404(b)(2). Again, in a criminal case

such evidence is subject to a balancing of probative value against prejudicial

effect. Id.

      At    sidebar     during    Ms.   Helminiak’s     testimony,    defense   counsel

forwarded     the     following   argument    in   an    attempt     to   introduce   the

circumstances of Ms. Helminiak’s prior theft conviction:

      [Defense Counsel]: Here’s the situation, Your Honor, and I don’t
      even have to get into what was taken; but the facts are she
      steals stuff from [the victim of her prior theft], she gets a ride,
      she’s out of town, she’s going out and gets stopped and
      arrested. Our [d]efense in [the current matter] is that she was
      trying to get a ride away from this place. I think this goes to the
      same fact pattern that [resulted in Ms. Helminiak’s prior theft
      conviction].


                                          - 13 -
J-A22017-15



N.T. 10/14/2014, p. 70.         The trial court sustained the Commonwealth’s

objection.

      The trial court disposed of this argument as follows:

            Essentially,   [d]efense   [c]ounsel     argued    that   the
      circumstances surrounding [Ms.] Helminiak’s theft conviction
      show that [Ms.] Helminiak entered [Appellant’s] vehicle not with
      the intent to purchase cocaine, but with the intent to get a ride
      away from Timlin’s house. [Ms.] Helminiak entering a vehicle is
      the only similarity between the facts of Helminiak’s theft
      conviction and the facts surrounding the present case. There
      was no testimony that [Ms.] Helminiak stole from the CI or
      Timlin before entering [Appellant’s] vehicle. [Ms.] Helminiak
      received money from the CI, and after [Ms.] Helminiak exited
      [Appellant’s] vehicle, she gave the bags of cocaine. The facts of
      [Ms.] Helminiak’s theft conviction are too different from the facts
      of the present case to support the inference that [Ms.] Helminiak
      entered [Appellant’s] vehicle to get a ride away from Timlin’s
      house.

            Even if the circumstances surrounding [Ms.] Helminiak’s
      theft conviction are relevant, their probative value was
      outweighed by the danger of misleading the jury. As mentioned
      above, there was no evidence that [Ms.] Helminiak stole from
      the CI or Timlin before entering [Appellant’s] vehicle. If the
      [c]ourt permitted the introduction of the circumstances
      surrounding [Ms.] Helminiak’s theft conviction, the jury could
      have been misled into believing that [Ms.] Helminiak had stolen
      from the CI or Timlin before entering [Appellant’s] vehicle.

1925(a) Opinion, pp. 2-3.

      The trial court did not abuse its discretion in reaching this conclusion

and preventing defense counsel from inquiring into the facts of Ms.

Helminiak’s prior conviction.




                                      - 14 -
J-A22017-15


2. Denial of questions regarding Commonwealth’s witness having absconded
   from supervision.

      Next, Appellant claims the trial court erred by not allowing him to

cross-examine Ms. Helminiak regarding the fact that she absconded while on

supervision for a prior act. See Appellant’s Brief, pp. 24-25. Again, he is

incorrect.

      “Evidence of a crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” Pa.R.E. 404(b)(1).

      The following discussion also occurred at the above-referenced sidebar

during Ms. Helminiak’s testimony:

      [Defense Counsel]: While we’re here you’re going to object to
      this then as well. Can we get into the fact that she absconded
      while she was on supervision [for her prior convictions]? Under
      [her theft conviction]?

      [Prosecutor]: Same objection. How is it relevant that she
      absconded? It’s relevant that she’s convicted of a crime, crimen
      falsi. How is it relevant that she’s avoiding her probation officer?

      [Defense Counsel]:        Judge, it goes to lack of respect for
      authority. It goes to   her character as an individual. There is a
      bench warrant issued    for her. She’s on the run. This is all prior
      to the current case.     They want to make it sound like all of a
      sudden she’s doing      this wonderful thing by coming in and
      testifying of her own   free will. I want to show her character is
      not that at all.

      [Prosecutor]: That’s exactly why it’s not relevant. It’s character
      evidence.

N.T. 10/14/2014, pp. 70-71. The trial court sustained the Commonwealth’s

objection.



                                     - 15 -
J-A22017-15



     The trial court did not abuse its discretion by disallowing questioning

into Ms. Helminiak’s character as evidenced by her absconding from

supervision.

     For the preceding reasons, we affirm Appellant’s judgment of

sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2015




                                  - 16 -